Case 1:20-cv-01194-DML-JMS Document 1 Filed 04/17/20 Page 1 of 6 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 KEISHA BONNER WHITE,                             )
                                                  )
                         Plaintiff,               )
                                                  ) CASE NO.: 1:20-cv-1194
         v.                                       )
                                                  )
 WAL-MART STORES EAST, INC.,                      )
                                                  )
                         Defendant.               )

                                      NOTICE OF REMOVAL

       TO THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES DISTRICT
       COURT FOR THE SOUTHERN DISTRICT OF INDIANA.

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, removing

party WAL-MART STORES EAST, LP (improperly named WAL-MART STORES EAST,

INC.), by counsel, hereby files this Notice of Removal to remove the above-entitled action to this

Court based upon the following supporting grounds. Removing party WAL-MART STORES

EAST, LP appearing solely for the purpose of this removal, and for no other purpose, and

preserving all other defenses available to it, states as follows:

                                               VENUE

       1.      Removal to the Southern District of Indiana, Indianapolis Division, is appropriate

pursuant to 28 U.S.C. § 1441(a), because the Southern District of Indiana, Indianapolis Division,

embraces the County of Marion, where the action was pending prior to the filing of this Notice of

Removal.

                                      REMOVAL IS TIMELY

       2.      On March 18, 2020, removing party was served by certified mail with a Summons

and Complaint in the above-entitled action at the offices of its registered agent for service of
Case 1:20-cv-01194-DML-JMS Document 1 Filed 04/17/20 Page 2 of 6 PageID #: 2




process in Indiana, CT Corporation System. Therefore, removal is timely under 28 U.S.C. §

1446(b)(1).

                                     STATE COURT PROCEEDINGS

        3.         On March 17, 2020, Plaintiff Keisha Bonner White (hereinafter “Plaintiff”) filed

her Complaint in the above-entitled action against Defendant in the Marion County Superior Court

14 in the State of Indiana, Cause No. 49D14-2003-CT-011646, and is now pending therein.

        4.         On or about April 2, 2020, Defendant filed an Attorney Appearance, Motion for

Enlargement of Time, and Jury Demand in the Marion County Superior Court 14 in the above-

entitled action.

        5.         On or about April 2, 2020, this Court granted Defendant’s Motion for Enlargement

of Time, giving Defendant up to and including May 10, 2020, to answer Plaintiff’s Complaint.

        6.         On or about April 3, 2020, Defendant filed an Attorney Appearance.

        7.         No further proceedings have been had in the Marion County Superior Court 14.

        8.         Pursuant to S.D. Ind. L.R. 81-2(d), Defendant asserts that there are no state court

motions that remain pending at the time of this Notice of Removal.

                                DIVERSITY JURISDICTION EXISTS

        9.         This is a civil action that falls within the Court’s original jurisdiction under 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship under

28 U.S.C. §§ 1441 and 1446.

        10.        Plaintiff is a citizen of the State of Indiana.

        11.        The citizenship of unincorporated associations such as Defendant is “the citizenship

of all the limited partners, as well as of the general partner.” Hart v. Terminex Int’l, 336 F.3d 541,

542 (7th Cir. 2003); see also Hicklin Engineering, L.C. v. R.J. Bartell, 439 F.3d 346-347-48 (7th



                                                   2
Case 1:20-cv-01194-DML-JMS Document 1 Filed 04/17/20 Page 3 of 6 PageID #: 3




Cir. 2006) (the citizenship of a limited liability company is that of its members). “[T]he citizenship

of unincorporated associations must be traced through however many layers of partners or

members there may be. Hart, 336 F.3d at 543. The “ layers” of Defendant’s partners and members

in this matter can be traced as follows:

               a. Defendant Wal-Mart Stores East, LP is a Delaware Limited Partnership.

               b. The sole general partner of Wal-Mart Stores East, LP is WSE Management,

                   LLC, a Delaware Limited Liability Company.

               c. The sole limited partner of Wal-Mart Stores East, LP is WSE Investment, LLC,

                   a Delaware Limited Liability Company.

               d. Wal-Mart Stores East, LP has no partners other than WSE Management, LLC

                   and WSE Investment, LLC.

               e. The sole member of both WSE Management, LLC and WSE Investment, LLC

                   is Wal-Mart Stores East, LLC.

               f. Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.) is an Arkansas

                   Limited Liability Company.

               g. Wal-Mart Stores East, LLC (f/k/a Wal-Mart Stores East, Inc.) has a single

                   member: Wal-Mart Stores, Inc.

               h. Wal-Mart Stores, Inc. is a corporation organized under the laws of Delaware.

               i. The principal place of business of all entities referenced above is the State of

                   Arkansas.

       12.     Because Wal-Mart is neither incorporated in Indiana nor has its principal place of

business in Indiana, it is not a citizen of the State of Indiana for purposes of diversity jurisdiction.

       13.     There is complete diversity of citizenship between the parties named in this case.



                                               3
Case 1:20-cv-01194-DML-JMS Document 1 Filed 04/17/20 Page 4 of 6 PageID #: 4




       14.     Plaintiff’s Complaint does not demand a specific sum of monetary damages. The

State of Indiana does not permit a demand for a specific sum. When the complaint does not

establish the amount in controversy, a defendant’s “good-faith estimate of the stakes is acceptable

if it is plausible and supported by a preponderance of the evidence.” Oshana v. Coca–Cola, Co.,

472 F.3d 506, 511 (7th Cir. 2006). Among other things, one factor a removing party may consider

when making the good-faith estimate of the amount of controversy is a plaintiff’s failure to

stipulate that her claim is worth less than $75,000, exclusive of interest and costs. Workman v.

United Parcel Serv., Inc., 234 F.3d 998, 1000 (7th Cir. 2000). The Seventh Circuit has held that

when a plaintiff facing removal chooses not to stipulate that her claim is worth less than $75,000,

“the inference arises that [she] thinks [her] claim may be worth more.” Workman, 234 F.3d at

1000; see also McGowan v. Care Ambulance Serv., 2016 WL 1626273 at *2 (S.D. Ind. 2016)

(reinforcing the Seventh Circuit’s consistent position that a Plaintiff can prevent removal by

stipulating to the jurisdictional limit and denying Plaintiff’s motion to remand).

       15.     Therefore, this Notice of Removal states that the monetary value of the amount in

controversy exceeds $75,000, exclusive of interest and costs, based upon the following:

               a. Plaintiff contends she sustained injuries and damages as an alleged result of the

                   incident forming the basis of her Complaint.

               b. On April 6, 2020, Plaintiff’s counsel conveyed that Plaintiff would not agree to

                   a Stipulation that her claim is worth less than $75,000.

       16.     Based upon the injuries and damages alleged and Plaintiff’s refusal to stipulate that

her claim is worth less than $75,000, Defendant’s good-faith estimate is that Plaintiff seeks

recovery in excess of $75,000 exclusive of interest and costs, the value to Plaintiff of the relief




                                             4
Case 1:20-cv-01194-DML-JMS Document 1 Filed 04/17/20 Page 5 of 6 PageID #: 5




sought in the Complaint exceeds $75,000 exclusive of interest and costs, and/or the amount in

controversy exceeds $75,000 exclusive of interest and costs.

       17.     Therefore, this state court action is properly removed to this Court in accordance

with 28 U.S.C. §§ 1441 and 1446 because: (1) this action is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Indiana, Indianapolis

Division; (2) this action is between citizens of different States; (3) the amount in controversy

exceeds $75,000 exclusive of interest and costs.

                               STATUTORY REQUIREMENTS

       18.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81-2, a copy of the entire state

court file is attached as an Exhibit and includes the State Court Record as of the date of this Notice

of Removal, including the following: Summons to Wal-Mart Stores East, Inc.; Appearance of

Stacy L. Kelley for Plaintiff; Complaint for Damages; Appearance of Lesley A. Pfleging on behalf

of Defendant; Motion for Enlargement of Time; Jury Demand; Order Granting Defendant’s

Motion for Enlargement of Time; Appearance of Lynsey F. David on behalf of Defendant.

       19.     Pursuant to S.D. Ind. L.R. 81-2(c), a copy of the operative Complaint is also

attached hereto as a separate Exhibit to this Notice of Removal.

       20.     A copy of this Notice of Removal has been filed in the Marion County Superior

Court 14 and Plaintiff has been served with both this Notice of Removal and the Notice of Filing

Notice of Removal.

       WHEREFORE, removing party WAL-MART STORES EAST, LP (improperly named

WAL-MART STORES EAST, INC.), by counsel, respectfully requests that the above-entitled

action be removed from the Marion County Superior Court 14 to the United States District Court

for the Southern District of Indiana, Indianapolis Division.



                                              5
Case 1:20-cv-01194-DML-JMS Document 1 Filed 04/17/20 Page 6 of 6 PageID #: 6




                                              LEWIS WAGNER, LLP

                                      By:     /s/ Lynsey F. David
                                              LESLEY A. PFLEGING, #26857-49A
                                              LYNSEY F. DAVID, #32594-49
                                              Counsel for Defendant

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 17, 2020, a copy of the foregoing was served on the following
parties electronically by using the Court’s IEFS System and U.S. Postal Service, pre-paid delivery
for those parties not yet registered:

 Stay L. Kelley
 GLASER & EBBS
 845 South Meridian Street
 Indianapolis, IN 46225
 skelley@glaserebbs.com
 Counsel for Plaintiff

                                              By: /s/ Lynsey F. David
                                                 LYNSEY F. DAVID

LEWIS WAGNER, LLP
Suite 200
501 Indiana Avenue
Indianapolis, IN 46202
Telephone: 317-237-0500
Facsimile:     317-630-2790
lpfleging@lewiswagner.com
ldavid@lewiswagner.com




                                             6
